DETAILED ACTION
This is in response to amendment filed on January 18, 2022. Claims 1-21 are pending.
Information Disclosure Statement
The references listed in the IDS filed on January 18, 2022 has been considered and entered into record. A copy of the signed or initialed IDS is hereby attached.
Allowable Subject Matter
Claims 1-21 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
This case is allowed in light of the Terminal Disclaimer filed on January 18, 2022.
Regarding independent claims 1, 8 and 15, the closest art, Lundberg et al. (US 2007/0198578) discloses maintaining a database of patent portfolios and a database of patents, each patent stored in the database of patents associated with one or more patent portfolios stored in the database of patent portfolios (Figs.1,4,8-10 and ¶[0036],[0040],[0050], [0062] and [0064]-[0065], Lundberg); receiving input identifying a set of keyword source claims associated with a first patent portfolio (Figs.1, 4, 8-10 and ¶ [0036], [0040]-[0042], [0066] and [0068]-[0070]); automatically extracting at least one keyword from the source claims (¶ [0039], [0041], and [0071], Lundberg); receiving or formulating a search query associated with the first patent portfolio, the search query including the at least one keyword (¶ [0023], [0028], [0040]-[0042], [0050], [0062] and [0064]-[0070]); searching the entire first portfolio as a function of the search query (Figs.1, 4, 8-10 and ¶ [0036], [0040], [0050], [0062] and [0064]-[0070]); generating search results, the search results including one or more independent patent claims associated with the search query (Fig.1 and ¶ [0036], [0040]); mapping the one or more independent patent claims to at least one patent concept (Figs.1,4,8-10 and ¶[0036],[0040],[0050]-[0051], [0058] and [0064], Ershov (7,610,185 B1) discloses creating neural networks of keywords that are mined from documents and useful for refining searches (Fig. 2-3 and claims 5-6 and 16-17): automatically ordering the plurality of keywords included in the formulated search query (Fig. 2-6, discloses the keyword map which is a search query based on the contents of the document, also note selection of any given term results in a reordering of the map, i.e. reordering of the search terms), wherein the ordering is based on comparing a first importance rank of a first keyword of the plurality of keywords relative to a second importance rank of a second keyword of the plurality of keywords (claims 5-6 disclose that upon clicking a search term, the map is rearranged such that the importance of the selected terms is increased, i.e. the selected term is of more importance that the other search terms, i.e. more important than at least a second term) and Ghimire (US 20120078979 A1) discloses 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed
Comments

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Other Prior Art Made of Record

Liao et al. (US 20110191310 A1) disclose method and system for ranking intellectual property documents using claim analysis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029. The examiner can normally be reached Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
January 29, 2022